Citation Nr: 1643572	
Decision Date: 11/16/16    Archive Date: 12/01/16

DOCKET NO.  10-18 401A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran had active service in the Army from January 1968 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The matter was subsequently transferred to the RO in Los Angeles, California.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded the matter to afford the Veteran a VA examination to determine whether he has or had a bilateral hearing loss disability at any time during the course of the appeal that was related to service.  The Board specifically requested that the examiner comment on "the speech discrimination test scores shown in the July 2009 Kaiser Permanente audiological evaluation."  In that regard, the July 2009 report indicated that the Veteran's speech discrimination scores for his right and left ear were 92 percent and 88 percent, respectively.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015)(emphasis added). 
The Veteran was afforded a VA examination in December 2015 where the examiner indicated that the Veteran's electronic claims folder was reviewed and referenced several post-service audiograms.  However, the examiner did not specifically comment on the July 2009 Kaiser Permanente audiological speech discrimination scores in the opinion.  The AOJ did not comply with the Board's remand in this regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a Board remand "confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders").  Therefore, the Board finds that a remand is required to afford the Veteran a VA examination by an audiologist who specifically addresses the July 2009 speech discrimination scores in his or her opinion.   

Audiograms from the County of Los Angeles Public Works between July 1975 and June 2007 indicate changes in the Veteran's puretone thresholds.  Audiograms in July 2004, June 2005, and June 2006 revealed hearing loss for VA purposes in the Veteran's left ear.  Specifically, the Veteran's puretone threshold for 4000 Hertz was 40 decibels.  The Board is cognizant that the Veteran filed his claim for a bilateral hearing loss disability in May 2007 and thus he is required to show the present of a disability at the time of filing a claim or during its pendency.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Nevertheless, the Board requests that the examiner comment on any significance the Veteran's previous audiograms have on his current diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination to ascertain the nature and etiology of any bilateral hearing loss disability.  The electronic claims folder, including a copy of this remand, should be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner should provide an opinion as to the following:

Whether it is at least as likely as not (50 percent probability or greater) that the Veteran has or had a bilateral hearing loss disability at any time during the course of the appeal (May 2007 to the present) which was incurred in or is otherwise related to service.  

The examiner is requested to specifically comment on the following:

(a)  a July 2009 Kaiser Permanente audiological which indicated that the Veteran's speech discrimination scores for his right and left ear were 92 percent and 88 percent, respectively; and

(b)  audiograms from the County of Los Angeles Public Works in July 2004, June 2005, and June 2006 which revealed hearing loss for VA purposes in the Veteran's left ear.  (Specifically, the Veteran's puretone threshold for 4000 Hertz was 40 decibels) (The Board notes that although the Veteran filed his claim in May 2007 and the presence of disability since then is required, evidence of a hearing disability prior to that may or may not have significance.)

In rendering the above opinion, the examiner is advised that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

A complete rationale is requested for all opinions.  

2.  Ensure the development outlined above has been accomplished, and then readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


